

114 S1403 RS: Florida Fisheries Improvement Act
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 697114th CONGRESS2d SessionS. 1403IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 5, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to promote sustainable
			 conservation and management for the Gulf of Mexico and South Atlantic
			 fisheries and the communities that rely on them, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Florida Fisheries Improvement Act.
 (b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. References to the Magnuson-Stevens Fishery Conservation and Management Act.TITLE I—Conservation and managementSec. 101. Regional fishery management councils.Sec. 102. Contents of fishery management plans.Sec. 103. Rebuilding overfished and depleted fisheries.Sec. 104. Funding for stock assessments, surveys, and data collection.Sec. 105. Capital construction.Sec. 106. Fisheries disaster relief.Sec. 107. Regional fishery conservation and management authorities.Sec. 108. Study of allocations in mixed-use fisheries.TITLE II—Fishery information, research, and developmentSec. 201. Fisheries research.Sec. 202. Improving science.Sec. 203. Focusing assets for improved fisheries outcomes.Sec. 204. Gulf of Mexico red snapper catch limits; repeal. 2.References to the Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
		IConservation and management
			101.Regional fishery management councils
 (a)Voting membersSection 302(b)(2)(D) (16 U.S.C. 1852(b)(2)(D)) is amended— (1)in clause (i)—
 (A)by striking Fisheries and inserting Fishery; and (B)by inserting or the South Atlantic Fishery Management Council after Management Council; and
 (2)by striking clause (iv). (b)Committees and advisory panelsSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended to read as follows:
					
 (B)Each scientific and statistical committee shall— (i)provide its Council ongoing scientific advice for fishery management decisions, including recommendations for acceptable biological catch, preventing overfishing, maximum sustainable yield, achieving rebuilding targets, and reports on stock status and health, bycatch, habitat status, social and economic impacts of management measures, and sustainability of fishing practices; and
 (ii)carry out the requirements of this subparagraph in a transparent manner, allowing for public involvement in the process..
 (c)FunctionsSection 302(h) (16 U.S.C. 1852(h)) is amended— (1)in paragraph (7)(C), by striking and at the end;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
						
 (8)have the authority to use alternative fishery management measures in a recreational fishery (or the recreational component of a mixed-use fishery), including extraction rates, fishing mortality, and harvest control rules, to the extent they are in accordance with the requirements of this Act; and.
 (d)Webcasts of council meetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:  (G)Unless closed in accordance with paragraph (3), each Council shall, where practicable, make available on the Internet website of the Council a video or audio webcast of each meeting of the Council and each meeting of the scientific and statistical committee of the Council not later than 30 days after the date of the conclusion of such meeting..
 102.Contents of fishery management plansSection 303 (16 U.S.C. 1853) is amended by adding at the end the following:  (d)Limitations (1)In generalThe requirements under subsection (a)(15) shall not—
 (A)apply to a species in a fishery that has a mean life cycle of 18 months or less, or to a species in a fishery with respect to which all spawning and recruitment occurs beyond State waters and the exclusive economic zone, unless the Secretary has determined the fishery is subject to overfishing of that species; and
 (B)limit or otherwise affect the requirements of section 301(a)(1) or 304(e) of this Act. (2)ConstructionNothing in this subsection shall be construed to affect any effective date regarding the requirements under subsection (a)(15) otherwise provided for under an international agreement in which the United States participates..
 103.Rebuilding overfished and depleted fisheriesSection 304(e)(4)(A) (16 U.S.C. 1854(e)(4)(A)) is amended to read as follows:  (A)specify a time period for rebuilding the fishery that—
 (i)shall be as short as possible, taking into account the status and biology of any overfished stocks of fish, the needs of fishing communities, recommendations by international organizations in which the United States participates, and the interaction of the overfished stock of fish within the marine ecosystem; and
 (ii)except where management measures under an international agreement with the United States participates dictate otherwise, shall not exceed—
 (I)10 years, except in cases where the biology of the stock of fish or other environmental conditions dictate otherwise; or
 (II)the sum of the time in which the affected stock of fish is expected to rebuild to its maximum sustainable yield biomass level in the absence of any fishing mortality, and the mean generation of time of the affected stock of fish, if those time values are the best scientific information available;.
 104.Funding for stock assessments, surveys, and data collectionSection 311(e)(1) (16 U.S.C. 1861(e)(1)) is amended—
 (1)in subparagraph (E), by striking ; and and inserting a semicolon; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (3)by inserting after subparagraph (F) the following:  (G)the costs of stock assessments, surveys, and data collection in fisheries managed under this Act.. 
				105.Capital construction
 (a)Definitions; eligible and qualified fishery facilitiesSection 53501 of title 46, United States Code, is amended— (1)by striking (7) United states foreign trade.— and inserting (11) United States foreign trade.—;
 (2)by striking (8) Vessel.— and inserting (12) Vessel.—; (3)by redesignating paragraphs (5), (6), and (7) as paragraphs (8), (9), and (10), respectively;
 (4)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively; (5)by redesignating paragraph (1) as paragraph (2);
 (6)by inserting before paragraph (2), as redesignated, the following:  (1)Agreement fishery facilityThe term agreement fishery facility means an eligible fishery facility or a qualified fishery facility that is subject to an agreement under this chapter.;
 (7)by inserting after paragraph (2), as redesignated, the following:  (3)Eligible fishery facility (A)In generalSubject to subparagraph (B), the term “eligible fishery facility” means—
 (i)for operations on land— (I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (II)the land necessary for the structure or appurtenance described in subclause (I); and (III)equipment that is for use with the structure or appurtenance that is necessary to perform a function described in subclause (I);
 (ii)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (iii)for aquaculture, including operations on land or elsewhere— (I)a structure or an appurtenance thereto designed for aquaculture;
 (II)the land necessary for the structure or appurtenance; (III)equipment that is for use with the structure or appurtenance and that is necessary to perform a function described in subclause (I); and
 (IV)a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, aquaculture.
 (B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by— (i)an individual who is a citizen of the United States; or
 (ii)an entity that is— (I)a citizen of the United States under section 50501 of this title; and
 (II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of this title.; and
 (8)by inserting after paragraph (6), as redesignated, the following:  (7)Qualified fishery facility (A)In generalSubject to subparagraph (B), the term qualified fishery facility means—
 (i)for operations on land— (I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (II)the land necessary for the structure or appurtenance; and (III)equipment that is for use with the structure or appurtenance and necessary to perform a function described in subclause (I);
 (ii)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (iii)for aquaculture, including operations on land or elsewhere— (I)a structure or an appurtenance thereto designed for aquaculture;
 (II)the land necessary for the structure or appurtenance; (III)equipment that is for use with the structure or appurtenance and necessary for performing a function described in subclause (I); and
 (IV)a vessel built in the United States. (B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—
 (i)an individual who is a citizen of the United States; or (ii)an entity that is—
 (I)a citizen of the United States under section 50501 of this title; and (II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of this title..
					(b)Eligible fishery facilities
 (1)Definition of SecretaryParagraph (9)(A) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended to read as follows:
						
 (A)the Secretary of Commerce with respect to— (i)an eligible vessel or a qualified vessel operated or to be operated in the fisheries of the United States; or
 (ii)an eligible fishery facility or a qualified fishery facility; and.
 (2)Establishing a capital construction fundSection 53503 of title 46, United States Code, is amended— (A)in subsection (a)—
 (i)by inserting or eligible fishery facility after eligible vessel; and (ii)by striking the period at the end and inserting or fishery facility.; and
 (B)by amending subsection (b) to read as follows:  (b)Allowable purposeThe purpose of the agreement shall be—
 (1)to provide replacement vessels, additional vessels, or reconstructed vessels, built in the United States and documented under the laws of the United States, for operation in the United States foreign, Great Lakes, noncontiguous domestic, or short sea transportation trade or in the fisheries of the United States; or
 (2)to provide for the acquisition, construction, or reconstruction of a fishery facility owned by— (A)an individual who is a citizen of the United States; or
 (B)an entity that is— (i)a citizen of the United States under section 50501; and
 (ii)at least 75 percent owned by citizens of the United States, as determined under section 50501..
						(c)Agreement fishery facilities
 (1)Deposits and withdrawalsSection 53504(b) of title 46, United States Code, is amended by striking the period at the end and inserting or an agreement fishery facility..
 (2)Ceiling on depositsSection 53505 of title 46, United States Code, is amended— (A)in subsection (a)—
 (i)paragraphs (1), by inserting or agreement fishery facilities after agreement vessels; (ii)in paragraph (2), by striking the semicolon at the end and inserting or agreement fishery facilities; and
 (iii)in paragraph (3) by inserting or agreement fishery facility after agreement vessel both places that term appears; and
 (B)in subsection (b)— (i)by inserting or agreement fishery facility after an agreement vessel; and
 (ii)by inserting or fishery facility after the vessel. (d)Qualified fishery facilities (1)Qualified withdrawalsSection 53509(a) of title 46, United States Code, is amended—
 (A)in paragraph (1), by striking qualified vessel; or and inserting qualified vessel, or the acquisition, construction, or reconstruction of a qualified fishery facility; or; and
 (B)in paragraph (2), by striking qualified vessel.  and inserting qualified vessel, or the acquisition, construction, or reconstruction, of a qualified fishery facility..
 (2)Tax treatment of qualified withdrawals and basis of propertySection 53510 of title 46, United States Code, is amended— (A)in subsections (b) and (c), by striking or container each place that term appears and inserting container, or fishery facility; and
 (B)in subsection (d), by striking and containers and inserting containers, and fishery facilities. (3)Tax treatment of nonqualified withdrawalsSection 53511(e)(4) of title 46, United States Code, is amended by inserting or fishery facility after vessel.
 (e)Technical amendmentParagraph (8)(A)(iii) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended by striking trade trade and inserting trade.
 106.Fisheries disaster reliefSection 312(a) (16 U.S.C. 1861a(a)) is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
 (2)by inserting after paragraph (1) the following:
					
 (2)The Secretary shall make a decision regarding a request under paragraph (1) not later than 90 days after the date the Secretary receives a complete estimate of the economic impact of the fishery resource disaster from the affected State, tribal government, or fishing community..
				107.Regional fishery conservation and management authorities
 (a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended by inserting after section 313, the following:  313A.Gulf of Mexico fisheries conservation and managementAt least once every 5 years, the Gulf of Mexico Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1 year periods if necessary.
 313B.South Atlantic Fisheries conservation and managementAt least once every 5 years, the South Atlantic Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1 year periods if necessary..
 (b)Table of contentsThe table of contents in the first section is amended by inserting after the item relating to section 313, the following:
					313A. Gulf of Mexico fisheries conservation and management.313B. South Atlantic fisheries conservation and management..
				108.Study of allocations in mixed-use fisheries
 (a)Study requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Commerce shall enter into an arrangement with the National Academy of Sciences to conduct a study—
 (1)to provide guidance on criteria that could be used for allocating fishing privileges, including consideration of the conservation and socioeconomic benefits of the commercial, recreational, and charter components of a fishery, to a Regional Fishery Management Council established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) in the preparation of a fishery management plan under that Act; and
 (2)to identify sources of information that could reasonably support the use of such criteria in allocation decisions.
 (b)ReportNot later than 1 year after the date a contract is awarded under subsection (a), the National Academy of Sciences shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the study conducted under subsection (a).
				IIFishery information, research, and development
			201.Fisheries research
 (a)Stock assessment planSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following:
					
						(e)Stock assessment
				plan
							(1)In
 generalThe Secretary, in consultation with the Councils, shall develop and publish in the Federal Register, on the same schedule as required for the strategic plan required under subsection (b), a plan to conduct stock assessments for all stocks of fish for which a fishery management plan is in effect under this Act.
 (2)ContentsThe plan shall—
 (A)for each stock of fish for which a stock assessment has previously been conducted—
 (i)establish a schedule for updating the stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of a new stock assessment, or an update of the most recent stock assessment—
 (I)at least once every 5 years, except a Council may delay action for not more than 3 additional 1-year periods; or
 (II)within such other time period specified and justified by the Secretary in the plan;
 (B)for each economically important stock of fish for which a stock assessment has not previously been conducted—
 (i)establish a schedule for conducting an initial stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of the initial stock assessment not later than 3 years after the date that the plan is published in the Federal Register unless another time period is specified and justified by the Secretary in the plan; and
 (C)identify data and analysis, especially concerning recreational fishing, that, if available, would reduce uncertainty in and improve the accuracy of future stock assessments, including whether that data and analysis could be provided by nongovernmental sources, including fishermen, fishing communities, universities, and research institutions.
								(3)Waiver of stock
 assessment requirementNotwithstanding subparagraphs (A)(ii) and (B)(ii) of paragraph (2), a stock assessment shall not be required for a stock of fish in the plan if the Secretary determines that such a stock assessment is not necessary and justifies the determination in the Federal Register notice required by this subsection..
 (b)DeadlineNotwithstanding paragraph (1) of section 404(e) of the Magnuson-Stevens Fishery Conservation and Management Act, as added by this section, the Secretary of Commerce shall issue the first stock assessment plan under that section by not later than 1 year after the date of the enactment of this Act.
				202.Improving
			 science
				(a)Improving data
			 collection and analysis
					(1)In
 generalSection 404 (16 U.S.C. 1881c), as amended by section 201 of this Act, is further amended by adding at the end the following:
						
							(f)Improving data
				collection and analysis
								(1)In
 generalThe Secretary, in consultation with the scientific and statistical committees of the Councils established under section 302(g), shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on facilitating greater incorporation of data, analysis, stock assessments, and surveys from nongovernmental sources, including fishermen, fishing communities, universities, and research institutions, into fisheries management decisions.
 (2)ContentThe report under paragraph (1) shall—
 (A)identify types of data and analysis, especially concerning recreational fishing, that can be reliably used for purposes of this Act and the basis for establishing conservation and management measures as required by section 303(a)(1), including setting standards for the collection and use of that data and analysis in stock assessments and surveys and for other purposes;
 (B)provide specific recommendations for collecting data and performing analyses identified as necessary to reduce the uncertainty referred to in section 404(e)(2)(C);
 (C)consider the extent to which it is possible to establish a registry of persons providing such information; and
 (D)consider the extent to which the acceptance and use of data and analysis identified in the report in fishery management decisions is practicable..
 (b)DeadlineThe Secretary of Commerce shall submit the report required under the amendment made by subsection (a) not later than 1 year after the date of the enactment of this Act.
				203.Focusing assets for improved fisheries outcomes
 (a)In generalSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), is amended— (1)in paragraph (1)—
 (A)by striking beginning with the fiscal year commencing July 1, 1954, and ending on June 30, 1957,; (B)by striking moneys the first place that term appears and inserting monies; and
 (C)by striking shall be maintained in a separate fund only for and all that follows through the end and inserting shall only be used for the purposes described under subsection (c).; and (2)by striking paragraph (2).
 (b)Limitations on bills transferring fundsSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), as amended by subsection (a) of this section, is further amended by adding at the end the following:
					
						(2)Limitations on bills transferring funds
 (A)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill, resolution, amendment, or conference report that reduces any amount in the fund referred to in paragraph (1) in a manner that is inconsistent with such paragraph.
 (B)Limitation on changes to this paragraphIt shall not be in order in the Senate or the House of Representatives to consider any bill, resolution, amendment, or conference report that would repeal or otherwise amend this paragraph.
 (C)WaiverA provision of this paragraph may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.
 (D)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on the point of order raised under this paragraph.
 (E)Rules of the Senate and the House of RepresentativesThis paragraph is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each house, respectively, but applicable only with respect to the procedure to be followed in the House in the case of a bill, resolution, amendment, or conference report under this paragraph, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
 204.Gulf of Mexico red snapper catch limits; repealSection 407 (16 U.S.C. 1883) is amended by striking subsection (d).  1.Short title; table of contents (a)Short titleThis Act may be cited as the Florida Fisheries Improvement Act.
 (b)Table of contentsThe table of contents of this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. References to the Magnuson-Stevens Fishery Conservation and Management Act. TITLE I—Conservation and management Sec. 101. Regional fishery management councils. Sec. 102. Contents of fishery management plans. Sec. 103. Funding for stock assessments, surveys, and data collection. Sec. 104. Capital construction. Sec. 105. Fisheries disaster relief. Sec. 106. Regional fishery conservation and management authorities. Sec. 107. Study of allocations in mixed-use fisheries. TITLE II—Fishery information, research, and development Sec. 201. Fisheries research. Sec. 202. Improving science. Sec. 203. Focusing assets for improved fisheries outcomes. Sec. 204. Gulf of Mexico red snapper catch limits; repeal.  2.References to the Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.).
		IConservation and management
			101.Regional fishery management councils
 (a)Voting membersSection 302(b)(2)(D) (16 U.S.C. 1852(b)(2)(D)) is amended— (1)in clause (i)—
 (A)by striking Fisheries and inserting Fishery; and (B)by inserting or the South Atlantic Fishery Management Council after Management Council; and
 (2)by striking clause (iv). (b)Committees and advisory panelsSection 302(g)(1)(B) (16 U.S.C. 1852(g)(1)(B)) is amended to read as follows:
					
 (B)Each scientific and statistical committee shall— (i)provide its Council ongoing scientific advice for fishery management decisions, including recommendations for acceptable biological catch, preventing overfishing, maximum sustainable yield, achieving rebuilding targets, and reports on stock status and health, bycatch, habitat status, social and economic impacts of management measures, and sustainability of fishing practices; and
 (ii)carry out the requirements of this subparagraph in a transparent manner, allowing for public involvement in the process..
 (c)FunctionsSection 302(h) (16 U.S.C. 1852(h)) is amended— (1)in paragraph (7)(C), by striking and at the end;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
						
 (8)have the authority to use alternative fishery management measures in a recreational fishery (or the recreational component of a mixed-use fishery), including extraction rates, fishing mortality, and harvest control rules, to the extent they are in accordance with the requirements of this Act; and.
 (d)Webcasts of council meetingsSection 302(i)(2) (16 U.S.C. 1852(i)(2)) is amended by adding at the end the following:  (G)Unless closed in accordance with paragraph (3), each Council shall, where practicable, make available on the Internet website of the Council a video or audio webcast of each meeting of the Council and each meeting of the scientific and statistical committee of the Council not later than 30 days after the date of the conclusion of such meeting..
 102.Contents of fishery management plansSection 303 (16 U.S.C. 1853) is amended by adding at the end the following:  (d)Limitations (1)In generalThe requirements under subsection (a)(15) shall not—
 (A)apply to a species in a fishery that has a mean life cycle of 12 months or less, or to a species in a fishery with respect to which all spawning and recruitment occurs beyond State waters and the exclusive economic zone, unless the Secretary has determined the fishery is subject to overfishing of that species; and
 (B)limit or otherwise affect the requirements of section 301(a)(1) or 304(e) of this Act. (2)ConstructionNothing in this subsection shall be construed to affect any effective date regarding the requirements under subsection (a)(15) otherwise provided for under an international agreement in which the United States participates..
 103.Funding for stock assessments, surveys, and data collectionSection 311(e)(1) (16 U.S.C. 1861(e)(1)) is amended—
 (1)in subparagraph (E), by striking ; and and inserting a semicolon; (2)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (3)by inserting after subparagraph (F) the following:  (G)the costs of stock assessments, surveys, and data collection in fisheries managed under this Act.. 
				104.Capital construction
 (a)Definitions; eligible and qualified fishery facilitiesSection 53501 of title 46, United States Code, is amended— (1)by striking (7) United states foreign trade.— and inserting (11) United States foreign trade.—;
 (2)by striking (8) Vessel.— and inserting (12) Vessel.—; (3)by redesignating paragraphs (5), (6), and (7) as paragraphs (8), (9), and (10), respectively;
 (4)by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively; (5)by redesignating paragraph (1) as paragraph (2);
 (6)by inserting before paragraph (2), as redesignated, the following:  (1)Agreement fishery facilityThe term agreement fishery facility means an eligible fishery facility or a qualified fishery facility that is subject to an agreement under this chapter.;
 (7)by inserting after paragraph (2), as redesignated, the following:  (3)Eligible fishery facility (A)In generalSubject to subparagraph (B), the term “eligible fishery facility” means—
 (i)for operations on land— (I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (II)the land necessary for the structure or appurtenance described in subclause (I); and (III)equipment that is for use with the structure or appurtenance that is necessary to perform a function described in subclause (I);
 (ii)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (iii)for aquaculture, including operations on land or elsewhere— (I)a structure or an appurtenance thereto designed for aquaculture;
 (II)the land necessary for the structure or appurtenance; (III)equipment that is for use with the structure or appurtenance and that is necessary to perform a function described in subclause (I); and
 (IV)a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, aquaculture.
 (B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by— (i)an individual who is a citizen of the United States; or
 (ii)an entity that is— (I)a citizen of the United States under section 50501 of this title; and
 (II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of this title.; and
 (8)by inserting after paragraph (6), as redesignated, the following:  (7)Qualified fishery facility (A)In generalSubject to subparagraph (B), the term qualified fishery facility means—
 (i)for operations on land— (I)a structure or an appurtenance thereto designed for unloading and receiving from a vessel, processing, holding pending processing, distribution after processing, or holding pending distribution, of fish from a fishery;
 (II)the land necessary for the structure or appurtenance; and (III)equipment that is for use with the structure or appurtenance and necessary to perform a function described in subclause (I);
 (ii)for operations not on land, a vessel built in the United States and used for, equipped to be used for, or of a type normally used for, processing fish; or
 (iii)for aquaculture, including operations on land or elsewhere— (I)a structure or an appurtenance thereto designed for aquaculture;
 (II)the land necessary for the structure or appurtenance; (III)equipment that is for use with the structure or appurtenance and necessary for performing a function described in subclause (I); and
 (IV)a vessel built in the United States. (B)Ownership requirementUnder subparagraph (A), the structure, appurtenance, land, equipment, or vessel shall be owned by—
 (i)an individual who is a citizen of the United States; or (ii)an entity that is—
 (I)a citizen of the United States under section 50501 of this title; and (II)at least 75 percent owned by citizens of the United States, as determined under section 50501 of this title..
					(b)Eligible fishery facilities
 (1)Definition of SecretaryParagraph (9)(A) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended to read as follows:
						
 (A)the Secretary of Commerce with respect to— (i)an eligible vessel or a qualified vessel operated or to be operated in the fisheries of the United States; or
 (ii)an eligible fishery facility or a qualified fishery facility; and.
 (2)Establishing a capital construction fundSection 53503 of title 46, United States Code, is amended— (A)in subsection (a)—
 (i)by inserting or eligible fishery facility after eligible vessel; and (ii)by striking the period at the end and inserting or fishery facility.; and
 (B)by amending subsection (b) to read as follows:  (b)Allowable purposeThe purpose of the agreement shall be—
 (1)to provide replacement vessels, additional vessels, or reconstructed vessels, built in the United States and documented under the laws of the United States, for operation in the United States foreign, Great Lakes, noncontiguous domestic, or short sea transportation trade or in the fisheries of the United States; or
 (2)to provide for the acquisition, construction, or reconstruction of a fishery facility owned by— (A)an individual who is a citizen of the United States; or
 (B)an entity that is— (i)a citizen of the United States under section 50501; and
 (ii)at least 75 percent owned by citizens of the United States, as determined under section 50501..
						(c)Agreement fishery facilities
 (1)Deposits and withdrawalsSection 53504(b) of title 46, United States Code, is amended by striking the period at the end and inserting or an agreement fishery facility..
 (2)Ceiling on depositsSection 53505 of title 46, United States Code, is amended— (A)in subsection (a)—
 (i)paragraphs (1), by inserting or agreement fishery facilities after agreement vessels; (ii)in paragraph (2), by striking the semicolon at the end and inserting or agreement fishery facilities; and
 (iii)in paragraph (3) by inserting or agreement fishery facility after agreement vessel both places that term appears; and
 (B)in subsection (b)— (i)by inserting or agreement fishery facility after an agreement vessel; and
 (ii)by inserting or fishery facility after the vessel. (d)Qualified fishery facilities (1)Qualified withdrawalsSection 53509(a) of title 46, United States Code, is amended—
 (A)in paragraph (1), by striking qualified vessel; or and inserting qualified vessel, or the acquisition, construction, or reconstruction of a qualified fishery facility; or; and
 (B)in paragraph (2), by striking qualified vessel.  and inserting qualified vessel, or the acquisition, construction, or reconstruction, of a qualified fishery facility..
 (2)Tax treatment of qualified withdrawals and basis of propertySection 53510 of title 46, United States Code, is amended— (A)in subsections (b) and (c), by striking or container each place that term appears and inserting container, or fishery facility; and
 (B)in subsection (d), by striking and containers and inserting containers, and fishery facilities. (3)Tax treatment of nonqualified withdrawalsSection 53511(e)(4) of title 46, United States Code, is amended by inserting or fishery facility after vessel.
 (e)Technical amendmentParagraph (8)(A)(iii) of section 53501 of title 46, United States Code, as redesignated by subsection (a) of this section, is amended by striking trade trade and inserting trade.
 105.Fisheries disaster reliefSection 312(a) (16 U.S.C. 1861a(a)) is amended— (1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and
 (2)by inserting after paragraph (1) the following:
					
 (2)The Secretary shall make a decision regarding a request under paragraph (1) not later than 90 days after the date the Secretary receives a complete estimate of the economic impact of the fishery resource disaster from the affected State, tribal government, or fishing community..
				106.Regional fishery conservation and management authorities
 (a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended by inserting after section 313, the following:  313A.Gulf of Mexico fisheries conservation and managementAt least once every 5 years, the Gulf of Mexico Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1 year periods if necessary.
 313B.South Atlantic Fisheries conservation and managementAt least once every 5 years, the South Atlantic Fishery Management Council shall review, in accordance with the provisions of this Act, any allocation of fishing privileges among the commercial, recreational, and charter components of a fishery managed under a fishery management plan prepared by the Council, except that the Council may delay action for not more than 3 additional 1 year periods if necessary..
 (b)Table of contentsThe table of contents in the first section is amended by inserting after the item relating to section 313, the following:
					313A. Gulf of Mexico fisheries conservation and management.313B. South Atlantic fisheries conservation and management..
				107.Study of allocations in mixed-use fisheries
 (a)Study requirementsNot later than 60 days after the date of the enactment of this Act, the Secretary of Commerce shall enter into an arrangement with the National Academy of Sciences to conduct a study—
 (1)to provide guidance on criteria that could be used for allocating fishing privileges, including consideration of the conservation and socioeconomic benefits of the commercial, recreational, and charter components of a fishery, to a Regional Fishery Management Council established under section 302 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852) in the preparation of a fishery management plan under that Act; and
 (2)to identify sources of information that could reasonably support the use of such criteria in allocation decisions.
 (b)ReportNot later than 1 year after the date a contract is awarded under subsection (a), the National Academy of Sciences shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on the study conducted under subsection (a).
				IIFishery information, research, and development
			201.Fisheries research
 (a)Stock assessment planSection 404 (16 U.S.C. 1881c) is amended by adding at the end the following:
					
						(e)Stock assessment
				plan
							(1)In
 generalThe Secretary, in consultation with the Councils, shall develop and publish in the Federal Register, on the same schedule as required for the strategic plan required under subsection (b), a plan to conduct stock assessments for all stocks of fish for which a fishery management plan is in effect under this Act.
 (2)ContentsThe plan shall—
 (A)for each stock of fish for which a stock assessment has previously been conducted—
 (i)establish a schedule for updating the stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of a new stock assessment, or an update of the most recent stock assessment—
 (I)at least once every 5 years, except a Council may delay action for not more than 3 additional 1-year periods; or
 (II)within such other time period specified and justified by the Secretary in the plan;
 (B)for each economically important stock of fish for which a stock assessment has not previously been conducted—
 (i)establish a schedule for conducting an initial stock assessment that is reasonable given the biology and characteristics of the stock; and
 (ii)subject to the availability of appropriations, require completion of the initial stock assessment not later than 3 years after the date that the plan is published in the Federal Register unless another time period is specified and justified by the Secretary in the plan; and
 (C)identify data and analysis, especially concerning recreational fishing, that, if available, would reduce uncertainty in and improve the accuracy of future stock assessments, including whether that data and analysis could be provided by nongovernmental sources, including fishermen, fishing communities, universities, and research institutions.
								(3)Waiver of stock
 assessment requirementNotwithstanding subparagraphs (A)(ii) and (B)(ii) of paragraph (2), a stock assessment shall not be required for a stock of fish in the plan if the Secretary determines that such a stock assessment is not necessary and justifies the determination in the Federal Register notice required by this subsection..
 (b)DeadlineNotwithstanding paragraph (1) of section 404(e) of the Magnuson-Stevens Fishery Conservation and Management Act, as added by this section, the Secretary of Commerce shall issue the first stock assessment plan under that section by not later than 1 year after the date of the enactment of this Act.
				202.Improving
			 science
				(a)Improving data
			 collection and analysis
					(1)In
 generalSection 404 (16 U.S.C. 1881c), as amended by section 201 of this Act, is further amended by adding at the end the following:
						
							(f)Improving data
				collection and analysis
								(1)In
 generalThe Secretary, in consultation with the scientific and statistical committees of the Councils established under section 302(g), shall develop and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Natural Resources of the House of Representatives a report on facilitating greater incorporation of data, analysis, stock assessments, and surveys from nongovernmental sources, including fishermen, fishing communities, universities, and research institutions, into fisheries management decisions.
 (2)ContentThe report under paragraph (1) shall—
 (A)identify types of data and analysis, especially concerning recreational fishing, that can be reliably used for purposes of this Act and the basis for establishing conservation and management measures as required by section 303(a)(1), including setting standards for the collection and use of that data and analysis in stock assessments and surveys and for other purposes;
 (B)provide specific recommendations for collecting data and performing analyses identified as necessary to reduce the uncertainty referred to in section 404(e)(2)(C);
 (C)consider the extent to which it is possible to establish a registry of persons providing such information; and
 (D)consider the extent to which the acceptance and use of data and analysis identified in the report in fishery management decisions is practicable..
 (b)DeadlineThe Secretary of Commerce shall submit the report required under the amendment made by subsection (a) not later than 1 year after the date of the enactment of this Act.
				203.Focusing assets for improved fisheries outcomes
 (a)In generalSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), is amended— (1)in paragraph (1)—
 (A)by striking beginning with the fiscal year commencing July 1, 1954, and ending on June 30, 1957,; (B)by striking moneys the first place that term appears and inserting monies; and
 (C)by striking shall be maintained in a separate fund only for and all that follows through the end and inserting shall only be used for the purposes described under subsection (c).; and (2)by striking paragraph (2).
 (b)Limitations on bills transferring fundsSection 2(b) of the Act of August 11, 1939 (15 U.S.C. 713c–3(b)), as amended by subsection (a) of this section, is further amended by adding at the end the following:
					
						(2)Limitations on bills transferring funds
 (A)In generalIt shall not be in order in the Senate or the House of Representatives to consider any bill, resolution, amendment, or conference report that reduces any amount in the fund referred to in paragraph (1) in a manner that is inconsistent with such paragraph.
 (B)Limitation on changes to this paragraphIt shall not be in order in the Senate or the House of Representatives to consider any bill, resolution, amendment, or conference report that would repeal or otherwise amend this paragraph.
 (C)WaiverA provision of this paragraph may be waived or suspended in the Senate only by the affirmative vote of three-fifths of the Members, duly chosen and sworn.
 (D)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on the point of order raised under this paragraph.
 (E)Rules of the Senate and the House of RepresentativesThis paragraph is enacted by Congress— (i)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each house, respectively, but applicable only with respect to the procedure to be followed in the House in the case of a bill, resolution, amendment, or conference report under this paragraph, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (ii)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House..
 204.Gulf of Mexico red snapper catch limits; repealSection 407 (16 U.S.C. 1883) is amended by striking subsection (d).December 5, 2016Reported with an amendment